 TOLEDO SERVICE PARKING COMPANY263Upon the basis of the foregoing findings of fact,and on the entire record inthis, and the former,proceeding, the undersigned makes the following:CONCLUSIONS OF LAW1. International Union,United Automobile,Aircraftand Agricultural Imple-ment Workers of America,CIO (UAW-CIO), Region 6; and International Asso-ciation of Machinists,Lodge 1186, are labor organizationswithinthe meaning of:Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment and theterms and conditions of employment of Ann Barnett,Eldon Clark,Dora Ellis,Odean Jenkins,Lela Lea, and Hobert R.Taylor,thereby encouraging member-ship in one labor organization,and discouraging membership in another, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (3) of the Act.3.By discriminating in regard to the hire and tenure of employment of saidAnn Barnett, Eldon Clark,DoraEllis, andOdean Jenkins because they hadgiven testimony under the Act at the hearing in June 1950, and,withrespect tosaidClarkbecause he had also given testimony in this proceeding,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (4) ofthe Act.4.By continuing to support and assist International Association of Machinists,Lodge1186, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (2) ofthe Act.5.By the unfair labor practices recited in paragraphs 2, 3, and 4,above, andby interrogating,threatening,and engaging in reprisals against its employees,because of their opposition to the IAM, and their allegiance to the UAW-CIO,and by refusing to permit them to revoke authorizations for dues deductions, andcoercing them to remain members of theIAM, theRespondent has interferedwith,restrained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act,and has thereby engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1).6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.7.TheRespondent has not engaged in unfair labor practices within the mean-ing of Section 8 (a) (3) ofthe Act,with respect to the resignations of Dora Ellisand Odean Jenkins, on or about January23, 1951,or,within the meaning ofSection 8 (a) (4), with respect to the transfer of Ann Barnett to another jobon April 10, 1951.[Recommended Order omitted from publication in this volume.]TOLEDOSERVICEPARKING COMPANYandDISTRIBUTION AND WAREHOUSEWORKERSUNION, LOCAL 22,INTERNATIONAL BROTHERHOOD OF TEAM-STERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA,AFL, PETITIONER.Case No. 8-RC-1261. September 20, 1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before Carroll R. Martin,hearing officer.The hearing officer'srulingsmade at the hearing arefree from prejudicialerror and arehereby affirmed.96 NLRB No. 38. 264DECISIONS OF. NATIONALLABOR :RELATIONS BOARDPursuant to the provisions of Section, 3 (b) of the Act, the, Boardhas delegated-its powers in connection with thiscase to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].At the hearing, the Employer movedto dismissthisproceeding onthe ground that it is not engaged in commerce within the meaning of theAct.This motion, which was referred to the Board, is granted forthe followingreasons.The record shows that, the Employer, an Ohio corporation, is en-gaged solely in operating a parking garage, known as the Civic CenterGarage, and four parking lots in the city of Toledo, Ohio.The rev-enue of the Employer, which is approximately $250,000 per annum,is derived from the parking of cars in the Toledo area, and from aservice station (operated as part of the garage), whichsells gasolineand oil.'A very small proportion of this revenue, approximately$600 per year, is derived from services rendered under contract withthe United States Government 2The income of the Employer, priorto -July 1, 1951,alsoderived in part from parking services renderedfor the Toledo Blade, a daily newspaper, under an oral arrangementinvolving 16 of the Toledo Blade's delivery trucks.This arrange-ment was discontinued when, on or about July 1, 1951, the Bladeopened its own garage. 'The total purchases made by the Employer in connection with itsoperations approximate $13,000 perannum.About one-half of thisamount reflects purchases of gasoline and oil products which mayhave extrastateorigins.sThe remainder reflects purchases of officesupplies and miscellaneousitems, someof which come from out-of-State points.We are persuaded under theforegoingfacts and circumstances that.the Employer's enterprise does not meet the standards we have estab-lished for asserting jurisdiction.In so finding, we are not unmind-ful of the record facts showing that the controlling stockholdersof the Employerare alsocontrolling stockholders of various othercorporations, engaged in business operations similar to that of theEmployer in many different States, and that there are certain in-dividuals who are common to the directorateof allsuch corporations.''The Employeris presently selling theproducts of Gulf Oil Company atits service sta-tion.In prior years it sold the products of StandardOil Company of Ohio.2Parking servicesare renderedfor the following Governmentagencies under contract :The Immigration Bureau, theArmy RecruitingService, andthe FederalBureau of Investi-gation.The Army RecruitingService parksthree armycars per dayin the garage.TheFederal Bureau of Investigationagents parka car in the garage only occasionally.Nocar had beenparked bythe Federal Bureau of Investigation in the Employer's garage in the2 months preceding the hearing.There is no evidence with respect to the parking of carsby theImmigration Bureau.2The Employerdid not know,and the record does not otherwise establish,the origin ofthe gasoline and oil productshandled bythe Employer.4There is onegeneral manager employed by all the corporations engaged in the businessof renderingparking services. BALL BROTHERS COMPANY, INC.265We do not believe, however, that such facts establish an integration ofthese various corporations of such a character that we should regardthem, for jurisdictional purposes, as one integrated operation.Nordo we believe that the nominal amount of the services rendered forGovernment agencies calls for the application of our policy to assertjurisdiction over enterprises which affect the national defense effort.'We need not and do not decide whether or not the Employer is en,gaged in commerce within the meaning of the Act. For, in anyevent, we are of the view that it will not effectuate the policies of theAct to assert jurisdiction in this case.We shall, therefore, dismissthe petition.OrderUpon the entire record in this case; the National Labor RelationsBoard orders that the petition filed herein be, and it hereby is,dismissed.5Cf.Westport Moving and StorageCo., 91 NLRB 902.9 Including the Employer's brief.BALLBROTHERSCOMPANY, INC.'and-FEDERATION OF GLASS,CERAMIC& SILICA SANDWORKERS OFAMERICA,CIO,PETITIONER.Case No.35-RC-536.September 00, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert Volger, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The petitioner seeks to add the garage employees at the Employer'sMuncie, Indiana, plant, to the production and maintenance unit whichit currently represents.In the alternative, the Petitioner would repre-1The name of the Employer appears as amended at the hearing.96 NLRB No. 43.